                     NORTH CAROLINA           )               IN THE GENERAL COURT OF JUSTICE
                                              )                   SUPERIOR COURT DIVISION r             Et )
                     ROBESON COUNTY           )                      FILE NO. 21 CVS      r               L.)

                                                              21C V          1338 2021 lira            25 P      38
                     JOHN R. HARVEY                    )                       COMPLAIN{]ROBESH         ,     0.3.C.
                                  Plaintiff            )
                     vs.                               )
                                                       )
                     LEROY DINGLE and STAR             )
                     LOGISTICS, LLC                    )
                                    Defendants         )

                            The Plaintiff, complaining of the Defendants, alleges and says:
                            1) The Plaintiff is a citizen and resident of Virginia.
                            2) That based upon information and belief, the Defendant Leroy Dingle is a resident of
                                South Carolina.
                            3) At all times alleged herein, the Defendant Star Logistics, LLC was a corpo ation
                                organized and existing under the laws of the state of South Carolina wit its
                                principal place of business in South Carolina.
                            4) At all times alleged herein, the Defendant Leroy Dingle was acting within the course
                                and scope of his employment with Defendant Star Logistics, LLC.
                            5) On the 21st day of September 2019, the Plaintiff was operating his 2019. J ep and
                                was traveling north on 1-95 In Robeson County near Saint Pauls, North Ca i.olina.
                            6) At the time set out above, the Defendant Leroy.Dingle was operating a 2.18
                                Freightliner owned by Defendant Star Logistics, LLC which was traveling n rth on
                                 1-95 in Robeson County near Saint Pauls, North Carolina.
                            7) Defendant Leroy Dingle failed to reduce the speed of the Freightliner he as
                                 operating and collided Into Plaintiffs vehicle causing a collision.
                            8) The Defendant Leroy Dingle was negligent in that he:
                                 a. failed to keep a proper lookout and keep the vehicle he was operating under
                                     proper control;
                                 b. drove in a careless and reckless manner;
iMITH, DICKEY
DEMPSTER, PA.
                                 c. operated the vehicle without due caution and circumspection and, at a peed 'or
,TTORNETO AT LAW
.315 PERSON STREET
°MCC DRAWER 209

TTEVILLt, NC 29302
                                     in a manner so as to endanger persons or property:

                                                                                                                7IT
                      Case 7:21-cv-00120-D Document 1-2 Filed 06/30/21 Page 1 of 2
                                   failed to reduce the speed of the vehicle he was operating in ord     to avoid 'a
                                  collision;
                                  failed to exercise the degree of care that;a reasonable person and (similar
                                  conditions would use;
                          9) The negligence of the Defendant Leroy Dingle is imputed to the Defen ant Star
                              Logistics, LLC
                          10) As.a result of the negligence of the Defendants, the Plaintiff suffered s lous,
                              permanent personal injuries resulting in pain and suffering and medical expenses, as
                              well as other expenses.
                               WHEREFORE, It is prayed that the Plaintiff have and recover of the Defe dants a
                         sum in excess of $25,000.00, interest from the date suit was Instituted, costs, attorney
                         fees as allowed by law and such further relief as the Court deems fit and prop r.
                               This the   2        day of May 2021.


                                                                    SMITH, DICKEY, DEMPSTER, P.A.




                                                                      Andrew R. Der stet
                                                                      Attorney for P aintiff
                                                                      NC Bar #13473
                                                                      315 Person Street — P.O. Box 209
                                                                      Fayetteville NC 28302
                                                                      910/484 8195
                                                                      andrew@smithdickev,com




SMITH, DICKEY
DEMPSTER, R A,
ATTORNEYS AT LAW
1.315 PERSON STREET
r OrFICE DRAWER 209
ETTEVILLE, N029302




                      Case 7:21-cv-00120-D Document 1-2 Filed 06/30/21 Page 2 of 2
